

Exhibit 10.2
 
HESS CORPORATION 2008 LONG-TERM INCENTIVE PLAN
Performance Award Agreement
 
Participant:
FIRST NAME – LAST NAME
 
Grant Date:
DATE
 
Number of Performance Shares:
# OF PERFORMANCE SHARES

 
* * * * *
 
This PERFORMANCE AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between HESS CORPORATION, a Delaware
corporation (the “Corporation”), and the Participant specified above, pursuant
to the Shareholder Value Program under the Hess Corporation 2008 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Corporation to grant the Performance Award provided for herein
to the Participant as an inducement to remain in the employment of the
Corporation (and/or any Subsidiary), and as an incentive for improved
performance toward corporate goals during such employment;
 
WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of a Performance Award in accordance with the terms
and conditions of this Agreement; and
 
WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Performance Award on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows.
 
1.           Incorporation By Reference; Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly not intended to apply to the grant of
the Performance Award hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if each were expressly set forth
mutatis mutandis herein. Any capitalized term not defined in this Agreement
shall have the same meaning as is ascribed thereto under the Plan.  The
Participant hereby acknowledges receipt of a prospectus describing the Plan and
the Awards thereunder and that he has read it carefully and fully understands
its content.  In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.


 
 

--------------------------------------------------------------------------------

 


2.           Grant of Performance Award.  Pursuant to the provisions of the
Plan, the Corporation as of the date set forth above (the “Grant Date”) has
granted to the Participant, and hereby evidences the grant to the Participant
of, subject to the terms and conditions set forth herein and in the Plan, a
Performance Award consisting of the number of Performance Shares specified
above.  A Performance Share is an unfunded and unsecured obligation to deliver
up to two Shares (or a portion thereof) or the cash equivalent thereof
(determined in accordance with Section 3), subject to the terms and conditions
of this Agreement and those of the Plan.  References herein to Performance
Shares are to the Performance Shares comprising such Performance Award granted
pursuant to this Agreement.
 
3.           Payment of Earned Performance Shares.  Subject to the provisions of
Section 5 and Section 6, after the end of the Performance Cycle described in
Section 4(a), the Committee shall certify in writing on the date (the “vesting
date”) of its first regular meeting following the end of the Performance Cycle
whether, and to what extent, the performance goal set forth in Section 4(b) has
been achieved and determine and certify in writing the number of Performance
Shares earned pursuant to Section 4.  The number of such Performance Shares so
earned shall be paid by the Corporation as soon as administratively practicable
after the vesting date; provided that in no event shall such payment be made
later than March 15 of the calendar year that immediately follows the last day
of the Performance Cycle.  To the extent that the Performance Shares are not
earned pursuant to Section 4, such Performance Shares shall be
forfeited.  Payments hereunder shall be made in Shares, unless the Committee, in
its sole discretion, affirmatively determines that such payments shall be made
in cash, or a combination of Shares and cash.  If a cash payment is made in lieu
of delivering Shares, the amount of such payment shall be equal to the Fair
Market Value of such Shares as of the trading date immediately prior to the date
of such payment, less applicable tax withholdings in accordance with Section
12.03 of the Plan.
 
4.           Vesting Criteria Applicable to Performance Shares.
 
(a)           Performance Cycle.  The Performance Cycle for the Performance
Award granted pursuant to this Agreement shall commence on January 1, 2012, and
shall end on December 31, 2014.
 
(b)           Performance Goal.  The performance goal for the Performance Cycle
is the total return per Share to the Corporation’s shareholders, inclusive of
dividends paid, during the Performance Cycle in comparison to the total return
per share of common stock, inclusive of dividends paid, during the Performance
Cycle achieved by the companies that are listed in Exhibit A attached hereto
(such companies, the “Comparison Companies”), as set forth in this Section
4(b).  For purposes of this Agreement, such total shareholder return (“Total
Shareholder Return”) for the Corporation and each of the Comparison Companies
shall be measured by dividing (A) the sum of (1) the dividends paid (regardless
of whether paid in cash or property) on the common stock of such company during
the Performance Cycle, assuming reinvestment of such dividends in such stock
(based on the closing price of such stock on the date such dividend is paid),
plus (2) the difference between the average closing price of a share of
 


 
2

--------------------------------------------------------------------------------

 


such company's common stock on the principal United States exchange on which the
stock trades for the 60  trading days occurring immediately prior to the first
day of the Performance Cycle (the “Beginning Average Value”) and the average
closing price of a share of such stock on the principal United States exchange
on which the stock trades for the 60 trading days immediately prior to and
including the last day of the Performance Cycle (appropriately adjusted for any
stock dividend, stock split, spin-off, merger or other similar corporate
events), by (B) the Beginning Average Value.  For the avoidance of doubt, it is
intended that the foregoing calculation of Total  Shareholder Return shall take
into account not only the reinvestment of dividends in a share of common stock
of the Corporation and any Comparison Company but also capital appreciation or
depreciation in the shares deemed acquired by such reinvestment.  All
determinations under this Section 4 shall be made by the Committee.
 
(c)           Percentage of Performance Shares Earned.  Except as provided in
Section 6, the Performance Shares shall be earned based on where the
Corporation’s Total Shareholder Return during the Performance Cycle ranks in
comparison to the Total Shareholder Returns of the Comparison Companies during
the Performance Cycle.  As soon as practicable after the completion of the
Performance Cycle, the Total Shareholder Returns of the Corporation and each of
the Comparison Companies shall be calculated and ranked from first to last (the
“TSR Ranking”).  The extent to which Performance Shares shall become earned on
the vesting date described in Section 3 shall be based on the TSR Ranking
attained by the Corporation.  The percentage of Performance Shares earned (the
“Percentage of Performance Shares Earned”) shall be the percentage set forth in
the Percentage of Performance Shares Earned column of the schedule set forth in
Exhibit B attached hereto that corresponds to the TSR Ranking attained by the
Corporation set forth in the TSR Ranking column of such schedule.  The number of
Performance Shares earned shall be the product of the number of Performance
Shares set forth in Section 2 multiplied by the Percentage of Performance Shares
Earned.  If at any time during the Performance Cycle, a Comparison Company is
acquired, ceases to exist, ceases to be a publicly-traded company, files for
bankruptcy, spins off 50% or more of its assets (except as otherwise provided in
Exhibit A), or sells all, or substantially all, of its assets, such Comparison
Company shall be removed and treated as if it had never been a Comparison
Company.  The Total Shareholder Returns of the Corporation and the remaining
Comparison Companies shall be ranked from first to last, and the Percentage of
Performance Shares Earned shall be determined as described in this Section 4(c)
based on the Corporation's TSR Ranking among the remaining Comparison
Companies:  (i) to the extent the number of Comparison Companies plus the
Corporation is reduced to 15, 14 or 13, in accordance with the percentage
corresponding to Corporation’s TSR Ranking as set forth in Exhibit C-1, C-2 or
C-3 attached hereto, respectively, and (ii) to the extent that the number of
Comparison Companies plus the Corporation is reduced to fewer than 13, in
accordance with the percentage corresponding to the Corporation’s TSR Ranking as
set forth in Exhibit C-3, provided that (1) the Committee may use its negative
discretion, consistent with Code Section 162(m), to reduce the Percentage of
Performance Shares Earned corresponding to such TSR Ranking of the Corporation
such that the Percentage of Performance Shares Earned shall be as reasonably
commensurate as possible with the Percentage of Performance Shares Earned that
would have resulted if the number of Comparison Companies plus the Corporation
had been 13, and (2) if the Corporation ranks last among the remaining
Comparison Companies, the Percentage of Performance Shares Earned shall be
0%.  Notwithstanding the foregoing provisions of this Section 4(c)


 
3

--------------------------------------------------------------------------------

 


to the contrary, if the Corporation’s Total Shareholder Return during the
Performance Cycle is negative, the Percentage of Performance Shares Earned shall
not exceed 100%.
 
5.           Termination of Employment.  Except as provided in this Section 5,
the Participant shall not have any right to any payment hereunder unless the
Participant is employed by the Corporation or a Subsidiary on the vesting date
pursuant to Section 3.
 
(a)           Death, Permanent Total Disability or Normal Retirement.  If (i)
the Participant’s employment with the Corporation or any Subsidiary terminates
prior to the vesting date pursuant to Section 3 by reason of the Participant’s
death, permanent total disability or normal retirement under the Corporation's
Employees' Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Participant participates (such
applicable pension plan, the “Pension Plan”), and (ii) at the time of such
termination due to normal retirement, as applicable, the Participant shall have
completed at least five years of continuous service with the Corporation or any
Subsidiary, the Participant shall be entitled to receive the same payment, if
any (without pro-ration), in respect of the Performance Shares as would have
been payable, and at the same time and subject to the same conditions, had the
Participant’s employment continued until such vesting date.  The existence and
date of permanent total disability shall be determined by the Committee and its
determination shall be final and conclusive.
 
(b)           Other than Death, Permanent Total Disability or Normal
Retirement.  If the Participant’s employment with the Corporation or any
Subsidiary terminates prior to the vesting date pursuant to Section 3 for any
reason other than the Participant’s death, permanent total disability or normal
retirement under the Pension Plan, all of the Performance Shares and the
Participant’s rights with respect thereto shall be immediately forfeited and
cancelled without further action by the Corporation or the Participant as of the
date of such termination of employment.
 
(c)           Early Retirement.  Notwithstanding Section 5(b), if (i) the
Participant’s employment with the Corporation or any Subsidiary terminates prior
to the vesting date pursuant to Section 3 by reason of the Participant’s early
retirement under the Pension Plan, and (ii) at the time of such termination, the
Participant shall have completed at least five years of continuous service with
the Corporation or any Subsidiary, the Committee, in its sole discretion, may
(but is not obligated to) determine that the Participant shall be entitled to
receive the same payment, if any, in respect of the Performance Shares as would
have been payable, and at the same time and subject to the same conditions, had
the Participant’s employment continued until such vesting date, provided that
such payment shall be pro-rated based on the number of calendar days of the
Performance Cycle elapsed through the date of such early retirement.
 
(d)           Forfeiture Following Early Retirement.  Notwithstanding any other
provision of this Agreement to the contrary, if, following termination of the
Participant’s employment with the Corporation or any Subsidiary due to early
retirement, as described in Section 5(c) where the Committee has previously
determined that the Participant shall be entitled to receive any payments in
respect of the Performance Shares
 


 
4

--------------------------------------------------------------------------------

 


in accordance with Section 5(c), the Committee determines in its good faith
discretion that the Participant shall have engaged in any Prohibited Activity
(as hereinafter defined) at any time during the time through the otherwise
applicable vesting date with respect to the Performance Cycle, all of the
Performance Shares and the Participant’s rights with respect thereto shall be
immediately forfeited and cancelled without further action by the Corporation or
the Participant as of the date on which the Participant shall have first entered
into such Prohibited Activity.  This Section 5(d) shall not constitute the
Corporation’s exclusive remedy for the Participant’s engagement in any
Prohibited Activity, and the Corporation may seek any additional legal or
equitable remedy, including injunctive relief, in any such circumstances.  If
any provision contained in this Section 5(d) shall be held by any court of
competent jurisdiction to be unenforceable, void or invalid, the parties intend
that such provision be modified to make it valid and enforceable to the fullest
extent permitted by law.  If any such provision cannot be modified to be valid
and enforceable, such provision shall be severed from this Agreement and the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of the remaining provisions.  Notwithstanding any other
provision of this Section 5(d) to the contrary, upon the occurrence of a Change
of Control, the foregoing provisions of this Section 5(d) shall automatically
terminate and cease to apply with respect to any Performance Shares that are
outstanding and have not previously been forfeited under this Section 5(d).  For
purposes of this Agreement:
 
(i)           “Prohibited Activity” shall mean either Competitive Activity or
Interference.
 
(ii)           “Competitive Activity” shall mean that the Participant, directly
or indirectly, in any manner or capacity, shall be employed by, serve as a
director or manager of, act as a consultant to or maintain any material
ownership interest in, any E&P Company or M&R Company that competes with the
business of the Corporation or any Subsidiary or affiliate thereof in
geographical areas in which the Participant is aware that the Corporation or any
Subsidiary or affiliate is engaged, or is considering engaging, unless the
Committee agrees to such activity of the Participant in writing; provided,
however, that the Participant’s ownership solely as an investor of less than 1%
of the outstanding securities of any publicly-traded securities of any
E&P Company or M&R Company shall not, by itself, be considered to be Competitive
Activity.
 
(iii)           “Interference” shall mean that the Participant shall, directly
or indirectly, interfere with the relationship between the Corporation or any
Subsidiary or affiliate of the Corporation and any person (including, without
limitation, any business or governmental entity) that to the Participant’s
knowledge is, or was, a client, customer, supplier, licensee or partner of the
Corporation or any Subsidiary, or had any other business relationship with the
Corporation or any Subsidiary.
 
(iv)           “E&P Company” shall mean any business which is engaged in the
business of exploring for, or developing or producing, crude oil or natural gas.


 
5

--------------------------------------------------------------------------------

 


(v)           “M&R Company” shall mean any business which is engaged in the
manufacture, generation, purchase, marketing or trading of refined petroleum
products, natural gas or electricity.


6.           Change of Control.  Notwithstanding anything in Section 3, 4, 5(a)
or 5(c) to the contrary, in the event a Change of Control occurs during the
Performance Cycle, the Corporation’s Total Shareholder Return, TSR Ranking and
the Percentage of Performance Shares Earned shall be determined in accordance
with Section 4 for the portion of the Performance Cycle that ends on the date
immediately prior to the date of the Change of Control.  Provided that the
Performance Shares have not been forfeited pursuant to Section 5 prior to the
date of the Change of Control, the number of the Performance Shares earned shall
be the sum of (a) the product of the number of Performance Shares set forth in
Section 2, multiplied by a fraction, the numerator of which is the number of
calendar days of the Performance Cycle that elapse through the date immediately
prior to the date of the Change of Control and the denominator of which is the
full number of calendar days during the Performance Cycle, multiplied by the
Percentage of Performance Shares Earned, plus (b) the product of the number of
Performance Shares set forth in Section 2, multiplied by a fraction, the
numerator of which is the number of calendar days remaining in the Performance
Cycle on and following the date of the Change of Control and the denominator of
which is the full number of calendar days during the Performance Cycle.  Such
number of earned Performance Shares shall be paid in cash on, or within 5
business days after, the date of such Change of Control based on the Change of
Control Price; provided, however, that if such Change of Control does not
constitute a “change in control event” within the meaning of Treasury
Regulations Section 1.409A-3(i)(5), then any amounts payable under this Section
6 that constitute a “deferral of compensation” under Code Section 409A shall be
made at the time specified in Section 2 as if such Change of Control had not
occurred.
 
7.           Dividend Equivalents.  With respect to the number of Performance
Shares set forth in Section 2, the Participant shall be credited with Dividend
Equivalents with respect to each such Performance Share equal to the amount per
Share of any ordinary cash dividends declared by the Board with record dates
during the period beginning on the first day of the Performance Cycle and ending
on the earliest to occur of:  (a) the last day of the Performance Cycle; (b) the
date of a Change of Control and (c) the date such Performance Share terminates
or is forfeited under Section 3 or Section 5.  The Corporation shall pay in cash
to the Participant an amount equal to the product of (i) sum of the aggregate
amount of such Dividend Equivalents credited to the Participant, plus interest
at a short-term rate determined by the Committee that accrues on the amount of
such Dividend Equivalents from the date each such Dividend Equivalent is
credited hereunder until the date of such payment, multiplied by (ii) the
Percentage of Performance Shares Earned, such amount to be paid as and when the
related Performance Shares are paid in accordance with Section 3 or Section 6,
as applicable.  Any Dividend Equivalents (and any accrued interest thereon)
shall be forfeited as and when the related Performance Shares are forfeited in
accordance with Section 3 or Section 5.
 


 
6

--------------------------------------------------------------------------------

 


8.           No Rights as a Shareholder.  Until shares of Common Stock are
issued, if at all, in satisfaction of the Corporation’s obligations under this
Agreement, in the time and manner specified in Section 3 or 6, the Participant
shall have no rights as a shareholder as to the Shares underlying the
Performance Shares.
 
9.           Beneficiary.  The Participant may designate the beneficiary or
beneficiaries to receive any payments which may be made in respect of the
Performance Shares after the Participant’s death.  Any such designation shall be
made by the Participant in writing on a beneficiary designation form provided by
or on behalf of the Corporation and (unless the Participant has waived such
right) may be changed by the Participant from time to time by filing a new
beneficiary designation form as provided therein.  If the Participant does not
designate a beneficiary or if no designated beneficiary survives the
Participant, the Participant’s beneficiary shall be the legal representative of
his estate.


10.           Tax Withholding.  No payment of Shares or cash in respect of the
Performance Shares shall be made unless and until the Participant (or his or her
beneficiary or legal representative) shall have made arrangements satisfactory
to the Committee for the payment of any amounts required to be withheld with
respect thereto under all present or future federal, state, local and non-United
States tax laws and regulations and other laws and regulations in accordance
with Section 12.03 of the Plan.  The Corporation shall have the right to deduct
from all amounts paid to the Participant in cash in respect of Performance
Shares any such amounts.  In the case of any payments of Performance Shares in
the form of Shares, unless the Participant elects otherwise in advance in
writing or is prohibited by law, upon payment of such Shares, such number of
such Shares as shall be necessary to pay such amounts shall be sold by the
Corporation or its designee on the Participant’s behalf, and the proceeds
thereof shall be delivered to the Corporation for remittance to the appropriate
governmental authorities.  In the event the Committee determines that any
amounts are required to be withheld in respect of the Performance Shares prior
to payment of such Performance Shares, the Participant shall thereupon pay to
the Corporation in cash the full amount so required to be withheld.


11.           Limitations; Governing Law.  Nothing herein or in the Plan shall
be construed as conferring on the Participant or anyone else the right to
continue in the employ of the Corporation or any Subsidiary.  The rights and
obligations under this Agreement are governed by and construed in accordance
with the laws of the State of Delaware, without reference to the principles of
conflict of laws thereof.


12.           Non-transferability.  Except as otherwise provided by Section 8,
the Performance Shares, and any rights and interests with respect thereto, may
not be sold, exchanged, transferred, assigned or otherwise disposed of in any
way by the Participant (or the Participant’s beneficiary), and may not be
pledged or encumbered in any way by the Participant (or the Participant’s
beneficiary), and shall not be subject to execution, attachment or similar legal
process.


 
7

--------------------------------------------------------------------------------

 


13.           Entire Agreement; Amendment.  This Agreement (including the Plan
which is incorporated herein by reference) contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties hereto relating to such subject matter.  The Board has
the right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate this Agreement from time to time
in accordance with and as provided in the Plan; provided, however, that no such
amendment, alteration, suspension, discontinuance or termination of the Plan may
materially impair the Participant’s previously accrued rights under this
Agreement or the Plan without the Participant’s consent, except as otherwise
provided in Section 11 of the Plan.  This Agreement may also be modified,
amended or terminated by a writing signed by the Participant and the
Corporation.


14.           Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


(a)           If the notice is to the Corporation, to the attention of the
Secretary of Hess Corporation, 1185 Avenue of the Americas, New York, New York
10036, or at such other address as the Corporation by notice to the Participant
may designate in writing from time to time.
 
(b)           If the notice is to the Participant, at the Participant’s address
as shown on the Corporation's records, or at such other address as the
Participant, by notice to the Corporation, may designate in writing from time to
time.
 
15.           Compliance with Laws.  The issuance of any Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Exchange Act and the respective rules and regulations promulgated
thereunder), any applicable rules of any exchange on which the Common Stock is
listed (including, without limitation, the rules and regulations of the New York
Stock Exchange), and any other law, rule or regulation applicable thereto.  The
Corporation shall not be obligated to issue any of the Common Stock subject to
this Agreement if such issuance would violate any such requirements and if
issued shall be deemed void ab initio.
 
16.           Binding Agreement; Further Assurances.  This Agreement shall inure
to the benefit of, be binding upon, and be enforceable by the Corporation and
its successors and assigns.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
 


 
8

--------------------------------------------------------------------------------

 


17.           Counterparts; Headings.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument.  The titles and headings of
the various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.
 
18.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.
 
19.           Terms of Employment. The Plan is a discretionary plan.  The
Participant hereby acknowledges that neither the Plan nor this Agreement forms
part of the Participant’s terms of employment and nothing in the Plan may be
construed as imposing on the Corporation or any Subsidiary a contractual
obligation to offer participation in the Plan to any employee of the Corporation
or any Subsidiary.  Neither the Corporation nor any Subsidiary is under any
obligation to grant any further Awards to the Participant under the Plan.  If
the Participant ceases to be an employee of the Corporation or any Subsidiary
for any reason, the Participant shall not be entitled by way of compensation for
loss of office or otherwise howsoever to any sum or other benefit to compensate
the Participant for the loss of any rights under this Agreement or the
Plan.  The Participant also acknowledges that the Corporation has adopted a
policy prohibiting recipients of equity awarded from the Corporation, including
the Performance Shares, from trading in equity derivative instruments to hedge
the economic risks of holding  Corporation common stock or interests
therein.  The Participant hereby acknowledges that he will abide by such policy
in all respects.
 
20.           Data Protection.  By signing this Agreement, the Participant
hereby consents to the holding and processing of personal data provided by the
Participant to the Corporation for all purposes necessary for the operation of
the Plan.  These include, but are not limited to:
 
(a)           administering and maintaining the Participant’s records;
 
(b)           providing information to any registrars, brokers or third party
administrators of the Plan; and
 
(c)           providing information to future purchasers of the Corporation or
the business in which the Participant works.
 
21.           Code Section 409A.  Payment of the Performance Shares and this
Agreement are intended to comply with, or be exempt from, Section 409A of the
Code, and shall be administered and construed in accordance with such intent.
Accordingly, the Corporation shall have the authority to take any action, or
refrain from taking any action, with respect to this Agreement that it
determines is necessary or appropriate to ensure
 


 
9

--------------------------------------------------------------------------------

 


compliance with, or exemption from, Code Section 409A (provided that the
Corporation shall choose the action that best preserves the value of payments
provided to the Participant under this Agreement that is consistent with Code
Section 409A).  In furtherance, but not in limitation, of the foregoing:
 
(a)           in no event may the Participant designate, directly or indirectly,
the calendar year of any payment to be made hereunder;
 
(b)           if at the time of the Participant’s separation from service, the
Corporation determines that the Participant is a “specified employee” within the
meaning of Code Section 409A, payments, if any, hereunder that constitute a
“deferral of compensation” under Code Section 409A and that would otherwise
become due on account of such separation from service shall be delayed and all
such delayed payments shall be paid in full upon the earlier to occur of (i) a
date during the thirty-day period commencing six months and one day following
such separation from service and (ii) the date of the Participant’s death,
provided that such delay shall not apply to any payment that is excepted from
coverage by Code Section 409A, such as a payment covered by the short-term
deferral exception described in Treasury Regulations Section 1.409A-1(b)(4); and
 
(c)           notwithstanding any other provision of this Agreement to the
contrary, a termination or retirement of Participant's employment hereunder
shall mean and be interpreted consistent with a “separation from service” within
the meaning of Code Section 409A with respect to any payments hereunder that
constitute a “deferral of compensation” under Code Section 409A that become due
on account of such separation from service.
 


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has also executed this
Agreement and acknowledged receipt of other related materials including the Plan
prospectus, all as of the Grant Date.
 

 
HESS CORPORATION
 
 
 
By:
______________________________
   
Name:
     
Title:
 
 
 
 
[NAME OF PARTICIPANT]
 
 
___________________________________



 


 
11

--------------------------------------------------------------------------------

 


Exhibit A
 


Comparison Companies


•
Anadarko Petroleum Corporation

•
Apache Corporation

•
BP plc

•
Chevron Corporation

•
ConocoPhillips Company *

•
Devon Energy Corporation

•
EOG Resources, Inc.

•
Exxon Mobil Corporation

•
Marathon Oil Corporation

•
Murphy Oil Corporation

•
Occidental Petroleum Corporation

•
Royal Dutch Shell plc

•
Statoil ASA

•
Talisman Energy Inc.

•
Total S.A.





*
It is intended that upon any reorganization in which this company is split into
a separate exploration and production company and a separate marketing and
refining company, the Comparison Companies listed herein shall include such
exploration and production company, but not such marketing and refining company,
and the readjusted historical common stock prices and dividends of such
exploration and production company shall be used for computing the Total
Shareholder Return of such company.



 
12

--------------------------------------------------------------------------------

 


Exhibit B




Percentage of Performance Shares Earned Schedule


Use this schedule if number of Comparison Companies plus the Corporation is 16:


TSR Ranking
Percentage of Performance Shares Earned
   
1st
200%
2nd
200%
3rd
200%
4th
200%
5th
175%
6th
150%
7th
125%
8th
100%
9th
88%
10th
75%
11th
63%
12th
50%
13th
0%
14th
0%
15th
0%
16th
0%





 
13

--------------------------------------------------------------------------------

 


Exhibit C-1




Percentage of Performance Shares Earned Schedule


Use this schedule if number of Comparison Companies plus the Corporation is 15:


TSR Ranking
Percentage of Performance Shares Earned
   
1st
200%
2nd
200%
3rd
200%
4th
200%
5th
175%
6th
150%
7th
125%
8th
100%
9th
83%
10th
67%
11th
50%
12th
0%
13th
0%
14th
0%
15th
0%



 
14

--------------------------------------------------------------------------------

 


Exhibit C-2




Percentage of Performance Shares Earned Schedule


Use this schedule if number of Comparison Companies plus the Corporation is 14:


TSR Ranking
Percentage of Performance Shares Earned
   
1st
200%
2nd
200%
3rd
200%
4th
175%
5th
150%
6th
125%
7th
100%
8th
88%
9th
75%
10th
63%
11th
50%
12th
0%
13th
0%
14th
0%



 
15

--------------------------------------------------------------------------------

 


Exhibit C-3




Percentage of Performance Shares Earned Schedule


Use this schedule if number of Comparison Companies plus the Corporation is 13:


TSR Ranking
Percentage of Performance Shares Earned
   
1st
200%
2nd
200%
3rd
200%
4th
175%
5th
150%
6th
125%
7th
100%
8th
83%
9th
67%
10th
50%
11th
0%
12th
0%
13th
0%

 

16
